Case 1:20-cr-10111-RWZ Document 56-4 Filed 09/30/20 Page 1 of 5




                        EXHIBIT 4
           Case 1:20-cr-10111-RWZ Document 56-4 Filed 09/30/20 Page 2 of 5




                                                      U.S. Department of Justice

                                                      Andrew E. Lelling
                                                      United States Attorney
                                                      District of Massachusetts

Main Reception: (617) 748-3100                        John Joseph Moakley United States Courthouse
                                                      1 Courthouse Way
                                                      Suite 9200
                                                      Boston, Massachusetts 02210




                                                      September 28, 2020


VIA ELECTRONIC MAIL

Marc Mukasey, Esq.
Torrey Young, Esq.
Mukasey Frenchman & Sklaroff LLP
2 Grand Central Tower – 17th Floor
New York, NY 10017

          RE:       United States v. Charles Lieber
                    Criminal No. 20-cr-10111-RWZ

Dear Counsel:

       The government hereby responds to your letter dated September 18, 2020 requesting
discovery in the above-referenced case.

        You characterize your September 18th letter as a supplement to your May 29, 2020
discovery letter, to which the government responded on August 4, 2020. Many of the requests in
your September 18th letter, however, are identical to requests made in your May 29th letter.
Notwithstanding the return of the Superseding Indictment on July 28, 2020, the government’s
responses to these verbatim requests are and remain the same as set forth in the government’s
August 4, 2020 discovery letter. Rather than restate those responses in full here, the government
directs you to the relevant portions of its August 4th letter below. To the extent your September
18th letters makes new discovery requests, or expands discovery requests made previously, the
government answers such requests below.

                                     Verbatim Discovery Requests

       As stated above, portions of your September 18th discovery letter are identical to portions
of your May 29th discovery letter. Specifically, Paragraph I, subparagraphs a through d of
Paragraph II, and subparagraphs A.2, A.4, A.5, A.7, A.8, and B through H of Paragraph III all
        Case 1:20-cr-10111-RWZ Document 56-4 Filed 09/30/20 Page 3 of 5




appear to restate discovery requests made in your May 29th letter. Notwithstanding the return of
the Superseding Indictment, the government’s responses to these requests have not changed since
the government’s August 4, 2020 discovery letter. Thus, in answering these specific requests, the
government refers you to its August 4th discovery letter – in particular, paragraph I, subparagraphs
a through d of paragraph II, and subparagraphs A.2, A.4, A.5, A.7, A.8, and B through H of
Paragraph III.

                                 New and/or Expanded Matters

       While your September 18th letter largely mirrors your May 29th letter, it includes new
content on two fronts.

        First, your letter provides additional argument in support of your reiterated request for
“Task Force related discovery.” We continue to disagree with your contention that the
government’s discovery obligations extend to searching the files of agencies that did not
participate in the investigation of the defendant, and about which the prosecution team otherwise
lacks knowledge and access. The government has (and will continue to, as appropriate) produce
discovery from those agencies “formally participating in the criminal investigation that resulted in
the case,” as suggested by Local Rule 116.8, to which you cite. The government is not obligated
to seek out discoverable or potentially discoverable information from individuals or agencies that
are not part of the prosecution team and about which the prosecution team lacks knowledge. See,
e.g., United States v. Bender, 304 F.3d 161, 164 (1st Cir. 2002) (“Neither the relevant Supreme
Court precedent under Brady nor our decision in Osorio requires a prosecutor to seek out and
disclose exculpatory or impeaching material not in the government’s possession. To comply with
Brady the individual prosecutor has a duty to find any evidence favorable to the defendant that
was known to those acting on the government’s behalf.”); see also, e.g., United States v. Avellino,
136 F.3d 249, 255 (2d Cir. 1998 (“[T]he imposition of an unlimited duty on a prosecutor to inquire
of other offices not working with the prosecutor’s office on the case in question would
inappropriately require us to adopt ‘a monolithic view of government’ that would ‘condemn the
prosecution of criminal cases to a state of paralysis.’”) (internal citation omitted).

        In your letter, you also speculate that prosecutors and/or agents who have participated in
this case must have participated in “other investigations concerning the Thousand Talents Plan and
the China Initiative.” Even if true, this fact alone does not support the conclusion that discoverable
information must therefore exist — indeed, you have not identified any specific materials that you
think might exist — nor does it establish that the government has an affirmative obligation to
search the investigative files of other cases wholly unrelated to this one. For this and the other
reasons set forth above and in the government August 4th letter, your request for so-called “Task
Force related discovery” falls well outside the government’s discovery obligations.

      Second, your letter makes the following new and/or slightly modified requests, which the
government answers as follows:

   •   Paragraph II.e – this paragraph requests “the bank, tax and payment information that the
       government subpoenaed to the grand jury.” The government objects to this request as
       overbroad and exceeding the scope of the government’s discovery obligations under Rule

                                                  2
    Case 1:20-cr-10111-RWZ Document 56-4 Filed 09/30/20 Page 4 of 5




    16 and the Local Rules. Notwithstanding this general objection, all materials responsive
    to the request have already been produced.

•   Paragraph II.f – this paragraph requests “information concerning statements of any
    payments made by or settlement discussions with Harvard University.” The government
    objects to this request as vague and exceeding the scope of the government’s discovery
    obligations under Rule 16 and the Local Rules. To the extent this request seeks the
    immediate production of information described in Local Rule 116.2(b)(2), the government
    objects.

•   Paragraph III.A.1 – this paragraph requests any “unproduced documents from
    investigative files that refer to Dr. Lieber including but not limited to any Intelligence
    Community (IC) files, bank account files or tax files” that may be favorable to the
    defendant. To begin with, the government objects to this request as vague, overbroad, and
    exceeding the scope of the government’s discovery obligations under Rule 16 and the Local
    Rules. This request is similar to the request in the same subparagraph in your May 29th
    letter, except that it replaces “Task Force’s investigative files” with the vague and
    undefined phrase “investigative files,” followed by a references to “Intelligence
    Community (IC) files, bank account files or tax files.” Insofar as this request seeks
    information from agencies that did not participate in the criminal investigation of the
    defendant and about which the prosecution team otherwise lacks knowledge, the
    government reiterates its breadth objection as discussed above. Furthermore, to the extent
    this request also seeks the immediate production of information described in Local Rule
    116.2(b)(2), the government objects. Without waiving these objections, the government
    notes that it has already complied with its obligations under Local Rules 116.1(c)(2) and
    116.2(b), which govern the disclosure of exculpatory information in automatic discovery.

•   Paragraphs III.A.3 and III.A.6 – these requests are nearly identical to requests made in
    your May 29th letter, except that you have removed “Task Forces’” from your reference to
    “related ongoing investigations” in paragraph III.A.3, and you have replaced “Task Forces”
    with “China Initiative or NIH Investigation” in paragraph III.A.6. Notwithstanding these
    changes, the government continues to object to these requests as vague, overbroad and
    exceeding the scope of the government’s discovery obligations under Rule 16 or the Local
    Rules. Without waiving this objection, the government notes that it has already complied
    with its obligations under Local Rules 116.1(c)(2) and 116.2(b).


                                         ****




                                            3
        Case 1:20-cr-10111-RWZ Document 56-4 Filed 09/30/20 Page 5 of 5




       The government remains aware of its continuing duty to disclose newly discovered
additional evidence or material that is subject to discovery or inspection under Local Rules 116.1
and 116.2(B)(1) and Rule 16 of the Federal Rules of Criminal Procedure.

       Please call the undersigned Assistant U.S. Attorneys at (617) 748-3100 if you have any
questions.

                                                    Very truly yours,

                                                    ANDREW E. LELLING
                                                    United States Attorney

                                             By:    /s/ Jason A. Casey
                                                    Jason A. Casey
                                                    J.R. Drabick
                                                    Assistant U.S. Attorneys




                                                4
